Citation Nr: 1543743	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  14-15 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the year 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the Department of Veterans Affairs (VA) North Texas Veterans Health Care System (NTVHCS) at the Dallas VAMC that denied entitlement to an annual clothing allowance for the year 2014.  

The Board acknowledges that the issues of entitlement to higher ratings for right and left knee disabilities, as well as to service connection for a right foot condition, have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking final action on these issues.  Moreover, the issues are under the jurisdiction of the Regional Office, whereas the instant decision derives from the Dallas VAMC; as such, a separate decision would be required in any event.  Therefore, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The issue of entitlement to service connection for left knee meniscectomy residuals was raised by the Veteran's representative in an Informal Hearing Presentation dated in March 2015.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over the claim, and it is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. The Veteran has service-connected bilateral knee disabilities.
 
2. The Veteran was provided hinged, wrap-around knee braces most recently in May 2013 and June 2013.  
 
3. The evidence does not show that the Veteran currently has knee orthopedic appliances provided for his service-connected bilateral knee disorder which tend to wear or tear his clothing.


CONCLUSION OF LAW

The requirements for entitlement to a clothing allowance have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 204); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). 

The VA Form 10-8678 (Application for Annual Clothing Allowance) submitted by the Veteran provided notice of the criteria for entitlement to an annual clothing allowance.  Notice was thereby provided prior to the initial decision.  The Veteran has not alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VA's notice requirements have been satisfied. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159. 

Regarding the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA medical records have been obtained.  The Veteran has not indicated there are any additional records that VA should obtain on his behalf.

There is some indication that the Veteran may have received a clothing allowance in some years prior to 2014.  There is no verification that the Veteran previously received a clothing allowance.  However, because entitlement to a clothing allowance must be re-established annually, and there is no legal requirement of deference to the prior determinations, it is not necessary to attempt to obtain previous determinations.  

 Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The law provides for payment of an annual clothing allowance to each veteran who, because of service-connected disability, wears or uses a prosthetic or orthopedic appliance which VA determines tends to wear out or tear the clothing of the veteran; or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability, and VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.  

The Veteran claims entitlement to a clothing allowance because of braces and Biofreeze used for his service-connected bilateral knee disabilities.  However, as pointed out in the March 2014 decision denying the claim, Biofreeze has not been used for a service-connected skin condition.  Biofreeze is a topical analgesic used to treat pain.  Therefore, by law, a clothing allowance may not be granted based on the Veteran's use of Biofreeze.  The remainder of the decision will focus on the bilateral knee braces.

Here, the Veteran's service-connected knee conditions have not been found to result in loss of use of a foot.  Under such circumstances, a Veteran is entitlement to a clothing allowance if the Under Secretary for Health or a designee certifies that, as applicable in this case, a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing.  38 C.F.R. § 3.810(a)(1)(ii)(A).  

Entitlement to a clothing allowance must be re-established annually.  See 38 C.F.R. § 3.810(c).  The claim was denied for the year 2014 because the Acting Chief of the Prosthetics Treatment Center at the Dallas VAMC found that the Veteran's bilateral knee braces did not have exposed metal hinges that would cause irreparable damage to clothing.  

The Veteran contends that he received a clothing allowance in the past.  He had been issued several knee braces that qualified him for the benefit.  He said that the decision was made based on his currently issued knee braces, but that some of his issued braces had metal which was considered a qualifying knee brace.  He states that he was issued clothing allowance in 2013 based on the same braces and the other braces he had been issued.  

VA treatment records reflect that in October 2011, the Veteran underwent diagnostic arthroscopic surgery on the right knee, which disclosed grade III patellofemoral joint chondromalacia.  In December 2011, he was seen in a VA prosthetics orthotic (PO) lab for a right knee orthosis (KO).  He said that the previous brace was not supportive enough.  He was issued a large, hinged air Donjoy KO to provide stability, support and patellar tracking.  In February 2012, he was issued a Kuhl Shields knee brace.  In June 2012, he reported that his left knee was not helped by the current brace.  

In April 2013, the Veteran underwent left knee arthroscopic partial meniscectomy.  When seen in May 2013 in the PO lab, it was noted that upon examining his chart it was difficult to determine if a brace had been issued for the left knee in the past.  On the right knee, he should be wearing a Shields brace.  He was issued a Coflex hinged wrap-around KO for the left knee.  In June 2013, he requested a replacement of his right knee brace, stating that he had lost his right knee brace.  He reported to the PO clinic for a right KO, and was issued a Coflex KO.  

A primary care clinic note dated in October 2013 noted that a hinged left knee brace had been ordered from prosthetics to help with stability.  He was seen in the PO Lab for a left KO.  He currently had a left Corflex KO, and it was determined by the orthotists that the current Corflex was the most appropriate brace at that time.  He was told to continue to wear the brace.  When seen two days later in the PO, reporting for a knee brace, it was noted that the identified brace was the brace that was issued in June 2013, which was explained to the Veteran.  

To summarize, the Veteran underwent right knee surgery in October 2011 and left knee surgery in April 2013.  He has been issued knee braces in the past, but the most recent knee braces, provided for the left knee in May 2013 and for the right knee in June 2013, were issued because the previous braces were lost or inadequate.  The medical records do not reflect that any previous knee braces of a different type were recommended as therapeutic after their replacement by a different type.  

Voluminous VA treatment records dated in 2014-the year under consideration-do not contain any reference to knee braces.  The Veteran underwent a VA examination of the knees in June 2015.  At that time, the Veteran said he used knee braces daily; notably, he was not wearing them at the time of the examination.  

The Veteran has not specifically argued that his currently prescribed knee braces cause wear and tear on his clothing.  Instead, he states that some of his previously issued braces had metal which was considered a qualifying knee brace in his previous grant of clothing allowance.  However, as indicated above, the current knee braces were provided after the Veteran claimed that he lost a previous brace, or in other instances, because he complained that a knee brace was inadequate, and evaluation determined a new brace was warranted.  There is no evidence that the previous knee braces were subsequently worn, or that it was recommended that such be worn after replacement by a different type.  

According to VHA Handbook 1173.15, the ultimate determination is left to the individual treating provider, but provides guidelines.  Examples of items that tend to tear and wear clothing include rigid braces.  Examples of items that do not tend to tear and wear clothing include elastic/flexible braces, items with Velcro stays, hinged braces covered in fabric (metal stays covered), and braces with plastic stays covered in fabric.  VHA Handbook 1173.15, ¶ 8 (May 14, 2015).  

The designee of the Under Secretary for Health (Acting Chief of the Prosthetics Treatment Center) did not find wear and tear would be caused by the knee braces.  To the contrary, the bilateral knee "support" were clearly noted not to have any exposed metal.  VA treatment records likewise do not indicate any wear and tear, and, in fact, during the year 2014, do not mention the braces at all.  The Veteran's contentions are largely based on characteristics of prior braces and he has provided no specific statement concerning how the braces tended to cause wear and tear to his clothing.  

Therefore, the Board finds that the Veteran's currently provided knee braces, hinged Corflex wrap-arounds, have not been shown to tend to cause wear and tear to his garments.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an annual clothing allowance for the year 2014 is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


